UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:April 30, 2014 Item 1. Report to Stockholders. Becker Value Equity Fund Retail Class: BVEFX Institutional Class: BVEIX Semi-Annual Report April 30, 2014 TABLE OF CONTENTS Investment Results & Returns - Retail Class 2 Investment Results & Returns - Institutional Class 3 Sector Allocation 4 Schedule of Investments 5 Statement of Assets and Liabilities 8 Statement of Operations 9 Statements of Changes in Net Assets 10 Financial Highlights 12 Notes to Financial Statements 14 Expense Example 22 Additional Information 24 Privacy Notice 25 Becker Value Equity Fund INVESTMENT RESULTS (Unaudited) Comparison of the Growth of a $10,000 Investment in the Becker Value Equity Fund-Retail Class, Russell 1000 Value Index, and the S&P 500 Index Average Annual Returns for the period ended April 30, 2014 Since Inception One Year Five Years (November 3, 2003) Becker Value Equity Fund, Retail Class 22.87% 18.33% 9.25% Russell 1000 Value Index 20.90% 19.52% 8.29% S&P 500 Index 20.44% 19.14% 7.84% This chart illustrates the performance of a hypothetical $10,000 investment made on November 3, 2003, and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-800-551-3998. The Russell 1000® Value Index and S&P 500® Index are widely recognized unmanaged indices of common stock prices and are representative of a broader market and range of securities than are found in the Fund’s portfolio. Individuals cannot invest directly in the Indices; however, an individual can invest in exchange-traded funds or other investment vehicles that attempt to track the performance of a benchmark index. The Indices returns do not include expenses, which have been deducted from the Fund’s return. These performance figures include the change in value of the stocks in the index plus the reinvestment of dividends. 2 Becker Value Equity Fund INVESTMENT RESULTS (Unaudited) (Continued) Comparison of the Growth of a $250,000 Investment in the Becker Value Equity Fund-Institutional Class, Russell 1000 Value Index, and the S&P 500 Index Average Annual Returns for the period ended April 30, 2014 Since Inception One Year (September 2, 2011) Becker Value Equity Fund, Institutional Class 23.21% 23.00% Russell 1000 Value Index 20.90% 23.82% S&P 500 Index 20.44% 22.07% This chart illustrates the performance of a hypothetical $250,000 investment made on September 2, 2011, and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-800-551-3998. The Russell 1000® Value Index and S&P 500® Index are widely recognized unmanaged indices of common stock prices and are representative of a broader market and range of securities than are found in the Fund’s portfolio. Individuals cannot invest directly in the Indices; however, an individual can invest in exchange-traded funds or other investment vehicles that attempt to track the performance of a benchmark index. The Indices returns do not include expenses, which have been deducted from the Fund’s return. These performance figures include the change in value of the stocks in the index plus the reinvestment of dividends. 3 Becker Value Equity Fund SECTOR ALLOCATION at April 30, 2014 (Unaudited) Sector Allocation % of Net Assets Financials % Information Technology % Consumer Discretionary % Energy % Industrials % Consumer Staples % Health Care % Telecommunication Services % Utilities % Cash* 3.4 % Net Assets % * Represents cash and other assets in excess of liabilities. 4 Becker Value Equity Fund SCHEDULE OF INVESTMENTS at April 30, 2014 (Unaudited) Shares Fair Value COMMON STOCKS: 94.6% Consumer Discretionary: 13.7% Bed Bath & Beyond, Inc.* $ Coach, Inc. DIRECTV* Johnson Controls, Inc. McDonald’s Corp. Staples, Inc. Time Warner, Inc. Viacom, Inc. - Class B Consumer Staples: 9.8% Archer-Daniels- Midland Co. Bunge Ltd. Molson Coors Brewing Co. - Class B Tesco PLC - ADR Walgreen Co. Wal-Mart Stores, Inc. Energy: 12.7% Chevron Corp. ConocoPhillips Devon Energy Corp. Murphy Oil Corp. National Oilwell Varco, Inc. Phillips 66 Royal Dutch Shell PLC - ADR Schlumberger Ltd. Financials: 19.7% Alleghany Corp.* Allstate Corp. BlackRock, Inc. The Chubb Corp. Howard Hughes Corp.* JPMorgan Chase & Co. Marsh & McLennan Companies, Inc. Morgan Stanley Plum Creek Timber Co., Inc. PNC Financial Services Group, Inc. State Street Corp. US Bancorp# Health Care: 9.5% Aetna, Inc. Amgen, Inc. Becton Dickinson & Co. Covidien PLC McKesson Corp. Merck & Co., Inc. Zimmer Holdings, Inc. Industrials: 10.3% 3M Co. Emerson Electric Co. General Electric Co. L-3 Communications Holdings, Inc. Raytheon Co. Southwest Airlines Co. The accompanying notes are an integral part of these financial statements. 5 Becker Value Equity Fund SCHEDULE OF INVESTMENTS at April 30, 2014 (Unaudited) (Continued) Shares Fair Value COMMON STOCKS: 94.6% (Continued) Industrials: 10.3% (Continued) Triumph Group, Inc. $ Information Technology: 16.9% Amdocs Ltd. Apple, Inc. Corning, Inc. EMC Corp Harris Corp. Intel Corp. InterActiveCorp Microsoft Corp. NCR Corp.* TE Connectivity Ltd. Teradata Corp.* Telecommunication Services: 2.5% AT&T, Inc. Verizon Communications, Inc. Vodafone Group PLC - ADR Utilities: 1.5% Xcel Energy, Inc. TOTAL COMMON STOCKS (Cost $224,102,607) SHORT-TERM INVESTMENTS: 2.2% Invesco Short- Term Investment Trust Treasury Portfolio, 0.01%^ TOTAL SHORT-TERM INVESTMENTS (Cost $6,608,196) TOTAL INVESTMENTS IN SECURITIES: 98.8% (Cost $230,710,803) Other Assets in Excess of Liabilities: 1.2% TOTAL NET ASSETS: 100.0% $ ADR - American Depository Receipt * Non-income producing security. ^ Annualized seven-day yield as of April 30, 2014. # Affiliated Security. Quasar Distributors, LLC is the principal underwriter and distributor for the shares of the Fund (“Quasar” or the “Distributor”). The Distributor is affiliated with the Fund’s transfer agent, fund accountant and administrator, U.S. Bancorp Fund Services, LLC and the Fund’s custodian, U.S. Bank N.A.See Note 7 in the Notes to Financial Statements. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”). GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 6 (This Page Intentionally Left Blank.) 7 Becker Value Equity Fund STATEMENT OF ASSETS AND LIABILITIES at April 30, 2014 (Unaudited) ASSETS Investments in unaffiliated securities, at value (cost $229,330,476) $ Investments in affiliated securities (cost $1,380,327) Receivables: Dividends and interest Investment securities sold Fund shares sold Prepaid expenses and other assets Total assets LIABILITIES Payables: Fund shares redeemed Payable for investment securities purchased Investment advisory fees, net Custody fees Administration and accounting fees Professional fees Transfer agent fees Chief Compliance Officer fees Registration fees Service fees payable Trustee fees Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Undistributed net realized gain on investments Net unrealized appreciation of investments Total net assets $ COMPONENTS OF NET ASSET VALUE RETAIL CLASS: Net assets $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ INSTITUTIONAL CLASS: Net assets $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ The accompanying notes are an integral part of these financial statements. 8 Becker Value Equity Fund STATEMENT OF OPERATIONS For the Six Months Ended April 30, 2014 (Unaudited) INVESTMENT INCOME Income: Dividends from unaffiliated securities (net of foreign withholding tax of $22,220) $ Dividends from affiliated securities Interest Total investment income Expenses: Investment advisory fees Services fees - Retail class Administration and accounting fees Transfer agent fees Registration fees Professional fees Custodian fees Reports to Shareholders Trustees fees Chief Compliance Officer fees Insurance expenses Miscellaneous expenses Total expenses Less: Expenses waived or reimbursed ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain on investments Net change in unrealized appreciation of investments Net realized and unrealized gain Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 9 Becker Value Equity Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended April 30, Year Ended October 31, (Unaudited) INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation of investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS Retail Class: From net investment income ) ) From net realized gain ) — Institutional Class: From net investment income ) ) From net realized gain ) — Total dividends and distributions to shareholders ) ) Net increase (decrease) in net assets derived from net change in outstanding shares - Retail Class (a) ) Net increase in net assets derived from net change in outstanding shares - Institutional Class (a) Total increase in net assets from capital share transactions Total increase in net assets NET ASSETS Beginning of period $ $ End of period $ $ Undistributed net investment income at end of period $ $ The accompanying notes are an integral part of these financial statements. 10 Becker Value Equity Fund STATEMENTS OF CHANGES IN NET ASSETS (Continued) (a) Summary of share transactions is as follows: Six Months Ended April 30, 2014 Year Ended (Unaudited) October 31, 2013 Shares Amount Shares Amount Retail Class: Shares Sold $ $ Reinvested dividends Shares redeemed (b) Net increase (decrease) $ ) $ ) Beginning of period End of period Six Months Ended April 30, 2014 Year Ended (Unaudited) October 31, 2013 Shares Amount Shares Amount Institutional Class: Shares Sold $ $ Reinvested dividends Shares redeemed (b) Net increase $ $ Beginning of period End of period (b) Net of redemption fees of $1,152 and $46 for 2014 and $178 and $356 for 2013 for Retail Class and Institutional Class, respectively. The accompanying notes are an integral part of these financial statements. 11 Becker Value Equity Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period/year Retail Class Six Months Ended April 30, Year Ended October 31, (Unaudited) Net asset value, beginning of period $ INCOME (LOSS) FROM INVESTMENT OPERATIONS: Net investment income(1) Net realized and unrealized gain on investments Total from investment operations LESS DISTRIBUTIONS: Distributions from net investment income ) Distributions from net realized gains ) — Total distributions ) Proceeds from redemption fees — Net asset value, end of period $ Total return %(4) % SUPPLEMENTAL DATA: Net assets,end of period (000’s omitted) $ Ratios to average net assets Expenses before fees waived %(3) % Expenses after fees waiver %(3) % Net investment income (loss) %(3) % Portfolio turnover rate %(4) % Calculated using average shares outstanding method. Amount less than $0.005. Annualized. Not annualized. The accompanying notes are an integral part of these financial statements. 12 Becker Value Equity Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period/year Institutional Class Six Months Ended Period April 30, Ended Year Ended October 31, October 31, (Unaudited) Net asset value, beginning of period $ INCOME (LOSS) FROM INVESTMENT OPERATIONS: Net investment income(2) Net realized and unrealized gain on investments Total from investment operations LESS DISTRIBUTIONS: Distributions from net investment income ) ) ) — Distributions from net realized gains ) — — — Total distributions ) ) ) — Proceeds from redemption fees — Net asset value, end of period $ Total return %(5) % % %(5) SUPPLEMENTAL DATA: Net assets, end of period (000’s omitted) $ Ratios to average net assets Expenses before fees waived %(4) % % %(4) Expenses after fees waiver %(4) % % %(4) Net investment income (loss) %(4) % % %(4) Portfolio turnover rate %(5) % % %(5) Class commenced operations on September 2, 2011. Calculated using average shares outstanding method. Amount less than $0.005. Annualized. Not annualized. The accompanying notes are an integral part of these financial statements. 13 Becker Value Equity Fund NOTES TO FINANCIAL STATEMENTS April 30, 2014 (Unaudited) NOTE 1 – ORGANIZATION The Becker Value Equity Fund (the “Fund”) is a diversified series of shares of beneficial interest of Professionally Managed Portfolios (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (The “1940 Act”) as an open-end investment management company. The Fund commenced operations on November 3, 2003 with the investment objective to provide long-term capital appreciation. The Fund currently offers Retail and Institutional Class shares, which were first offered to the public on November 3, 2003 and on September 2, 2011, respectively. Both classes of shares hold equal rights as to earnings and assets with Retail Class shares bearing shareholder service expenses. Each class of shares has exclusive voting rights with respect to matters affecting that individual class. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund. These policies are in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”). A. Security Valuation. All equity securities that are traded on a national securities exchange, except those listed on the NASDAQ Global Market® (“NASDAQ”), are valued at the last reported sale price on the exchange on which the security is principally traded. Securities traded on NASDAQ will be valued at the NASDAQ Official Closing Price (“NOCP”). If, on a particular day, an exchange-traded or NASDAQ security does not trade, then the mean between the most recent quoted bid and asked prices will be used. All equity securities that are not traded on a listed exchange are valued at the last sale price in the over-the-counter market. If a non-exchange traded security does not trade on a particular day, then the mean between the last quoted closing bid and asked price will be used. Short-term securities that have maturities of less than 60 days are valued at amortized cost, which, when combined with accrued interest, approximates market value. Securities for which quotations are not readily available are valued at their respective fair values as determined in good faith by the Board of Trustees. When a security is “fair valued,” consideration is given to the 14 Becker Value Equity Fund NOTES TO FINANCIAL STATEMENTS April 30, 2014 (Unaudited) (Continued) facts and circumstances relevant to the particular situation, including a review of various factors set forth in the pricing procedures adopted by the Board of Trustees. Fair value pricing is an inherently subjective process, and no single standard exists for determining fair value. Different funds could reasonably arrive at different values for the same security. The use of fair value pricing by a fund may cause the net asset value of its shares to differ significantly from the net asset value that would be calculated without regard to such considerations. As of April 30, 2014, the Fund did not hold fair valued securities. As described above, the Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis. U.S. GAAP establishes a hierarchy that prioritizes inputs to valuations methods. The three levels of inputs are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. 15 Becker Value Equity Fund NOTES TO FINANCIAL STATEMENTS April 30, 2014 (Unaudited) (Continued) The following is a summary of the inputs used to value the Fund’s investments as of April 30, 2014. See the Schedule of Investments for industry breakouts. Level 1 Level 2 Level 3 Total Common Stocks $ $
